DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) in view of Furukawa et al. (US 2016/0251510).
Regarding claim 1: Gray et al. teaches a composition (example II). The composition can be used as an adhesive/tielayer (col. 3 lines 35-40). The composition comprises an epoxy-containing compound/diglycidyl ether of bisphenol A (col. 5 lines 40-45), a polythiol curing agent/1,10-dimercapto-2,9-dihydroxydecane (col. 5 lines 39-40), a curing catalyst (col. 5 lines 45-50), and a solvent/methyl ethyl ketone (col. 5 line 45) in an amount of 3 grams per 11.45 grams (5+3.2+3+0.25) total weight, which is 26% by weight.
Gray et al. does not teach core-shell rubber particles in the claimed ratio. However, Furukawa et al. teaches core shell rubber particles (para. 11) in a ratio of 1-100 parts core-shell particle to 100 parts epoxy (abstract), which is a ratio of epoxy to core-shell of 1:1 or more, which overlaps the claimed range. Gray et al. and Furukawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions cured with polymercaptans as adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the core shell particles of Furukawa et al. in the composition of Gray et al. and would have been motivated to do so to give impact resistance to the adhesive.
Regarding claim 2: Gray et al. teaches adding to the beaker, the epoxy resin, polythiol curing agent and solvent, and then adding the curing catalyst (example II), which means that the claimed first component reactants were present together before the second component ingredient was added. 
Regarding claim 3: Gray et al. teaches diglycidyl ether of bisphenol A (example II), which is an epoxy containing compound comprising at least two epoxide functional groups.
Regarding claim 4: Gray et al. teaches as the solvent methyl ethyl ketone (example II).  The term “high-evaporating solvent” is a broad term that can encompass methyl ethyl ketone.
Regarding claim 6: Gray et al. teaches 0.0263 equivalents of epoxy to 0.0268 equivalents of polythiol (example II), which is a ratio of 1:1.02, which overlaps the claimed range.
Regarding claim 7: Gray et al. teaches a dimercapto dihydroxy decane polythiol curing agent (example II), which has at least two functional groups.
Regarding claim 8: Gray et al. teaches 5 grams epoxy, 3.2 grams polythiol, and 0.25 grams catalyst, which are the solids of the composition.  Therefore, the polythiol is in an amount of 3.2/(5+3.2+0.25) = 37.9 wt. %, which lies within the claimed range.
Regarding claim 9: Gray et al. does not teach a color change indicator in example II.
Regarding claim 10: Gray et al. does not teach a silane in example II. 
Regarding claim 11: Gray et al. teaches a substrate/beaker having at least one surface and a tielayer/composition applied to at least one surface and at least partially cured (example II). 
Regarding claim 12: Gray et al. teaches the basic claimed composition as set forth above. Gray et al. also teaches an adhesive (col. 3 lines 35-36), which implies an adhesive bond between two surfaces since “coating” is a different embodiment and would imply only one substrate. While Gray et al. does not directly teach the peel strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Since the composition of Gray et al. is the same as the composition claimed, the properties thereof will also be the same.  At the time of the invention a person having ordinary skill in the art would have found it obvious that the composition would have had the same properties and would have been motivated to do so to form the adhesive disclosed.

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) in view of Furukawa et al. (US 2016/0251510) as applied to claims 1 and 11 set forth above and in view of Watanabe et al. (US 2001/0038216).
Regarding claims 13 and 14: Gray et al. teaches the basic claimed article as set forth above.  Not disclosed is the surface is treated prior to the composition being applied thereto.  However, Watanabe et al. teaches a plasma treatment to the substrate (para. 23).  Gray et al. and Watanabe et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to plasma treat the substrate and would have been motivated to do so in order to increase adhesion.
Regarding claims 15 and 16: Gray et al. teaches the basic claimed article as set forth above.  Not disclosed is the coating layer.  However, Watanabe et al. teaches a coating/paint layer adjacent to the tie/adhesive layer comprising a hydroxyl group (para. 39). At the time of the invention a person having ordinary skill in the art would have found it obvious to coat the adhesive with paint and would have been motivated to do so in order to protect the substrate. 
Regarding claim 20: Gray et al. teaches the basic claimed composition as set forth above. Not disclosed is the method.  However, Watanabe et al. teaches applying the adhesive to a substrate (para. 23), coating the tielayer composition (para. 39) and curing (para. 68). At the time of the invention a person having ordinary skill in the art would have found it obvious to perform the method of Watanabe et al. with the composition of Gray et al. and would have been motivated to do so in order to have a laminate product. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) in view of Furukawa et al. (US 2016/0251510) as applied to claim 11 set forth above and in view of Groves (WO 98/15601).
Regarding claims 17 and 18: Gray et al. teaches the basic article as set forth above.  Not disclosed is the article of footwear such as a midsole.  However, Groves teaches an athletic shoe such as a midsole (page 11 lines 1-2).  Gray et al. and Groves are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesive on a midsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture.
Regarding claim 19: Gray et al. teaches the basic article as set forth above.  Not disclosed is the article of footwear such as a midsole.  However, Groves teaches an athletic shoe such as an outsole (page 11 lines 1-2).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesive on an outsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767